DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-5 are objected to because of the following informalities:  
In claim 1 lines 8, 10, 13, 16, 18, 21, 24, 26, and 28, the first words should not be capitalized.
The remaining claims are dependent. Appropriate correction is required.

Drawings

Figure 4 is objected to because it is unclear what steps 401-405 comprise. This objection can be overcome by adding text to explain the steps. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 3 uses “means for” language in lines 6-8 (“means for processing the signals configured to implement the method according to one of the preceding claims”). Corresponding structure is shown in Fig. 2 (microprocessor μP).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, lines 8-9, it is unclear whether or not “by means of correlators” refers to the correlators already recited in lines 3-6. 

Regarding claim 1, lines 13-14, “the concatenation of the intercorrelation functions obtained in the previous step for each sensor” lacks clear antecedent basis, as no concatenation has been previously recited. 

Regarding claim 1 lines 18-20, “the parametric model or models of signals estimated at the previous iterations” lack antecedent basis in the claim.

Regarding claim 1 lines 24, 26, and 28, “the direction of arrival”, “the complex amplitude”, and “the subspace defined by the estimated direction of arrival” lack antecedent basis in the claim.

Regarding claim 4 line 2, “the symbol period of the spreading code” lacks antecedent basis in the claim.



The remaining claims are dependent.

Allowable Subject Matter

Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the closest prior art (Rougerie WO 2012/025306, paragraph numbers refer to translation, page numbers refer to original document; limitations not taught by Rougerie are lined through) teaches a method for estimating the parameters of useful signal and multi-path signals originating from a radiolocation signal emitted by a satellite (abstract), by means of a location device (Fig. 2) comprising at least two sensors able to receive the said signal (A1... An), each of the said sensors being connected to at least two lines for processing the signals, each processing line comprising a correlator (C11, C12, Cn1, Cn2) and at 
correlating the signal received by the said sensors with a local code by means of correlators (para. [0031]), 
constructing, for each sensor, a sampled intercorrelation function intercorrelating the signal received with the local code, for various post- correlation instants (paras. [0054]-[0055]), 
determining a spatio-temporal intercorrelation function on the basis of the concatenation of the intercorrelation functions obtained in the previous step for each sensor (para. [0061]), 
executing iteratively, for each multi-path signal and the useful signal, the sub-steps of: 
subtracting, from the spatio-temporal intercorrelation function, the parametric model or models of signals estimated at the previous iterations (page 13 lines 10-24 “E-Step”; para. [0074]),
estimating the parameters representative of a multi-path signal or of the useful signal by applying a maximum likelihood algorithm to the result of the previous subtraction (pages 13-14 “M-Step”; paras. [0075]-[0088], esp. “maximize the likelihoods” para. [0077]), by applying the sub-steps of: 
estimating the direction of arrival of the signal by utilizing all the sensors jointly (“DOA” page 14 lines 4-12; paras. [0079]-[0081]), 


Rougerie does not teach or make obvious estimating the complex amplitude of the signal independently for each sensor, or projecting the estimated complex amplitude onto the sub-space defined by the estimated direction of arrival as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648